                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

THOMAS VOORHIS and REGINALD                       )
LEWIS, individually, and on behalf of a           )
class of others similarly situated,               )
                                                  )
                Plaintiffs,                       )
                                                  )
       v.                                         )      Case No. 19-cv-03257-SRB
                                                  )
GREENE COUNTY,                                    )
                                                  )
                Defendant.                        )

                                              ORDER

       Before the Court is Plaintiffs’ Unopposed Motion for Final Approval of Class Settlement.

(Doc. #28.) For good cause shown, and as set forth below, the motion is GRANTED.

       WHEREAS, the Court preliminarily approved the Settlement Agreement on May 1,

2020, finding that “the likelihood of final approval of the Settlement Agreement is sufficient to

warrant notice to the class members as specified in the Settlement Agreement.” (Doc. # 26, ¶ 5.)

       And the Court conducted a final approval and fairness hearing on July 31, 2020.

       And having duly considered the motion and supporting memorandum of law and other

materials presented with respect to the Settlement addressing the class and collective claims

asserted in the litigation under state and federal wage and hour law,

       The Court hereby finds that the Settlement is a fair, adequate, and reasonable resolution

of a bona fide dispute in contested litigation.

       NOW THEREFORE, after due deliberation, IT IS HEREBY ORDERED THAT:

       1.       Unless otherwise defined herein, all terms used in this Order (the “Final Approval

Order”) will have the same meaning as defined in the Settlement Agreement and Release of




            Case 6:19-cv-03257-SRB Document 30 Filed 07/31/20 Page 1 of 4
Claims (“Settlement Agreement”). The terms of the Settlement Agreement (Doc. #25-2) are

hereby incorporated by reference into this Order.

       2.       This Court has jurisdiction over the subject matter of this action and over all

Parties to the action pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

       3.       This Final Approval Order will be binding on the Settlement Class as defined in

the Settlement.

       4.       The Settlement was negotiated at arm’s length after lengthy litigation and is fair,

reasonable, and adequate; is in the best interests of the Settlement Class; provides adequate relief

to the Settlement Class; treats class members equitably; and should be, and hereby is, approved,

especially in the light of the benefits to the class accruing therefrom the discovery, investigation,

and litigation conducted by Class Counsel prior to the proposed Settlement, and the complexity,

expense, risks and probable protracted duration of further litigation.

       5.       The Settlement of the Fair Labor Standards Act collective action is approved as a

fair and equitable resolution of a bona fide wage and hour dispute. The Settlement is also a fair,

reasonable, and adequate resolution of the class action claims. The Settlement is equitable to all

parties and is the result of arm’s length negotiations by experienced counsel after sufficient

discovery.

       6.       Likewise, the Settlement has the support of Class Counsel and Defendant’s

Counsel, both of whom have significant experience representing parties in complex class actions.

       7.       The Court finally approves the Settlement Agreement and the Settlement of the

Missouri Minimum Wage Law Class and the Fair Labor Standards Act claims as fair, reasonable,

and adequate. Defendant shall pay a total of $750,000.00, plus the employers’ share of payroll

taxes as set forth in the Settlement Agreement, to resolve this litigation. Defendant shall also



                                                  2

            Case 6:19-cv-03257-SRB Document 30 Filed 07/31/20 Page 2 of 4
allocate an additional $15,066.96 in compensatory time to account for the allocation issue

identified during the notice period.

       8.       The formula for allocation of Settlement Payments as set forth in the Settlement

Agreement is approved as a fair, equitable, and reasonable measure for calculating and

distributing the settlement payments to the Class Representative, and Class Members.

       9.       The Notices of Settlement sent to Class Members via mail and email adequately

informed the Class of the terms of the Settlement Agreement, the type of relief available, the

process available to them to claim, their right to request exclusion from the Settlement and

pursue their own remedies, and their opportunity to submit objections and appear and be heard at

the Final Approval Hearing. The Notice of Settlement and Class Notice and Claim Form also

adequately informed Opt-in Plaintiffs and Class Members of additional resources available to

obtain further information, including the telephone number of Class Counsel. The Court finds

that the Notice of Settlement and Class Notice and Claim Form satisfied the requirements of

Rules 23(c)(2)(B) and 23(e)(1).

       10.      The Court finds that no Class Member excluded himself or herself from the

Settlement following the issuance of Class Notice and no Class Member objected to the

Settlement. The absence of any objections to the Settlement by Class Members supports approval

of the Settlement.

       11.      Defendant shall issue payment, through Class Counsel, to all class members in

accordance with the Settlement Agreement.

       12.      All members of the Settlement Class shall conclusively be deemed for all

purposes to be permanently barred from commencing, prosecuting, or otherwise maintaining in




                                                 3

            Case 6:19-cv-03257-SRB Document 30 Filed 07/31/20 Page 3 of 4
any court or forum any action against Defendant for any Released Claims consistent with the

terms of the Settlement Agreement.

       13.     Plaintiffs’ request for service payments to Named Plaintiff, who has adequately

represented the Class, is hereby approved, and Defendant shall issue such payments, via the

Settlement Administrator, in accordance with the Settlement Agreement.

       14.     Class Counsel has adequately represented the Class. Their application for an

award of attorneys’ fees and reimbursement of costs as set forth in the Motion for Final

Settlement Approval is hereby approved, and Defendant shall issue such payment in accordance

with the Settlement Agreement.

       This litigation is hereby DISMISSED with prejudice with respect to participating class

members without costs to any party, except to the extent otherwise expressly provided in the

Settlement Agreement and as otherwise ordered herein.

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE
Dated: July 31, 2020




                                                4

         Case 6:19-cv-03257-SRB Document 30 Filed 07/31/20 Page 4 of 4
